Citation Nr: 0716949	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-43 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
I (diabetes).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1986 to 
November 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for 
diabetes.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he was exposed to an environmental 
hazard, specifically unknown chemical and biological hazards, 
in the Gulf War, which resulted in his diabetes.  However, he 
also stated on his original claim that he was not stationed 
in the Gulf after August 1, 1990.  The veteran's DD 214 
states that he had four years of foreign military service and 
served from August 2, 1990, to November 25, 1992, in support 
of Operation Desert Shield/Storm.  Service medical records 
show that the veteran was administered his separation 
examination on November 18, 1992, in South Dakota and he was 
discharged on November 25, 1992.  The RO should obtain the 
veteran's personnel records in order to ascertain his duty 
assignments and locations.  The veteran should also be 
scheduled for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personal Records Center, and any other 
appropriate agency, and request the 
veteran's personnel records as would 
reflect his duty assignments.  

2.  The veteran should be scheduled for a 
VA examination to determine the nature, 
extent, and etiology of his diabetes.  
Prior to the examination, the complete 
claims folder should be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.  The examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not (i.e., at least a 50% probability) 
that any diabetes had its onset during 
service, or within on year of his 
discharge from active duty service on 
November 25, 1992, and, in particular, 
whether any such disability is related to 
any chemical exposure found to have 
occurred during service.  The rationale 
for all opinions expressed should be 
provided.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond, 
after which the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
 
